PER CURIAM.
Appellant’s convictions are affirmed. State v. Adkins, 96 So.3d 412 (Fla.2012). The state concedes that a scrivener’s error occurred on appellant’s sentence in case number 09-10979CF10A when appellant was sentenced as a habitual offender on the grand theft count. For that reason, we remand with directions for the trial court to delete the habitual offender designation on appellant’s sentence for grand theft.

Affirmed, but remanded for correction of sentence.

GROSS, LEVINE, JJ., and ROSENBERG, ROBIN L„ Associate Judge, concur.